Cole, J.
The dismissal of the appeal is moved, on the ground that all the parties in interest in the judgment, and particularly Charles Condert, are not made parties to the appeal.
Charles Condert is placed upon the tableau filed as a creditor for the sum of $824 14. The appellants in their opposition, “ oppose the claim of Charles Condert, because it is not supported by any legal evidence.”
The judgment overrules this opposition, and Condert is not made a party to the appeal taken from it.
Appellants have given a bond for one hundred dollars for a devolutive appeal in favor of the administratrix, but not in favor of said Condert, or any of the creditors of the succession.
Condert has an interest in maintaining the judgment. Succession of Ira Smith, 8 An. 57.
It is, therefore, ordered, adjudged and decreed, that the appeal in this case be dismissed with costs.